

117 HR 1203 IH: Iran Nuclear Verification Act
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1203IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mrs. McClain (for herself, Ms. Herrell, Mr. Jackson, Mr. Crawford, Mr. Lamborn, and Mr. Carl) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo limit the United States from rejoining the Joint Comprehensive Plan of Action.1.Short titleThis Act may be cited as the Iran Nuclear Verification Act. 2.Limitation on United States from rejoining the Joint Comprehensive Plan of Action(a)In generalNotwithstanding any other provision of law, the United States may not become a party to the Joint Comprehensive Plan of Action or to any other agreement with Iran relating to the nuclear program of Iran until the President certifies to Congress that nuclear inspectors of the United Nations—(1)are allowed full access to all of Iran’s nuclear facilities; and(2)have completed their comprehensive report relating to Iran’s nuclear facilities.(b)Joint Comprehensive Plan of Action definedIn this section, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.